The respondents have filed a petition for modification of the opinion which will permit further proceedings in the court below by way of amendment, if need be, and proof by the plaintiff which will distinguish between materials entering into the construction of the highway, for which recovery may be had under the bond, and materials which were consumed in equipment, for which there can be no recovery in this action. In the interest of justice it would seem that the plaintiff should be permitted to recover upon the bond for any materials supplied for the former purpose for which it has not received payment. Since proper findings and judgment can not be made on this record, the cause is remanded for retrial. The appellant is entitled to the costs of the first trial and to costs in this court.
NUESSLE, CHRISTIANSON, BURKE, and BURR, JJ., concur.